United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2308
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Phillip Mark Reinhart

                        lllllllllllllllllllllDefendant - Appellant
                                         ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                              Submitted: April 17, 2020
                                Filed: July 17, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Phillip Mark Reinhart pled guilty, pursuant to a plea agreement, to two counts
of production and attempted production of child pornography in violation of 18
U.S.C. §§ 2251(a) and 2251(e). The district court1 sentenced Reinhart to 360 months
imprisonment on one count and 120 months imprisonment on the other, to run
consecutively, for a total within-Guidelines range sentence of 480 months. He
appeals the sentence. Having jurisdiction under 28 U.S.C. § 1291, we affirm.

       Between approximately May 2017 and March 2018, Reinhart caused his seven
and nine-year-old step-daughters, who were in his care, custody, and control, to
engage in sexually explicit conduct, which he video-recorded on his cellular
telephone. In April 2018, Reinhart communicated via online social media with an
FBI agent operating as part of a task force investigating child-exploitation offenses.
Reinhart sent the agent, who was posing as the father of underage daughters,
pornographic images of his step-daughters along with a video depicting a
prepubescent female performing oral sex on an adult male. Law enforcement traced
Reinhart’s communications to his home and executed a search warrant on the
residence. A forensic examination of one of Reinhart’s cellular telephones revealed
approximately 59 images and 13 videos of child pornography. Eight of the image
files and four of the video files belonged to 11 known series that contain a child
victim previously identified by law enforcement. The cellular telephone also
contained images and videos of child pornography involving Reinhart’s step-
daughters. Further, Reinhart discussed the sexual abuse of his step-daughters and
other children in online chats, and he admitted that, in those chats, he solicited images
of child pornography from others and encouraged others to produce child
pornography. Finally, Reinhart admitted that he had sexual contact with his step-
daughters and produced pornographic depictions of the children.

      On appeal, Reinhart contends that the district court imposed a substantively
unreasonable sentence by giving undue weight to the nature and circumstances of the


      1
        The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.

                                           -2-
offenses and by failing to give adequate weight to the results of a psychological
evaluation obtained by Reinhart which opines that he does not “meet the criteria for
a pedophilic disorder” and presents a “low risk of recidivism.” He further asserts that
the district court did not give appropriate weight to mitigating factors, including
Reinhart’s lack of criminal history, his prompt acceptance of responsibility, and his
expressions of remorse.

       We apply a deferential abuse-of-discretion standard to a challenge that a
sentence is substantively unreasonable, taking “into account the totality of the
circumstances.” Gall v. United States, 552 U.S. 38, 51 (2007); see also United States
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). A sentence is unreasonable
if the court “(1) fails to consider a relevant factor that should have received
significant weight; (2) gives significant weight to an improper or irrelevant factor; or
(3) considers only appropriate factors but in weighing those factors commits a clear
error of judgment.” Feemster, 572 F.3d at 461(internal quotation marks omitted).
The district court “has substantial discretion in determining how to weigh the [18
U.S.C.] § 3553(a) factors.” United States v. Morais, 670 F.3d 889, 893 (8th Cir.
2012). Finally, a sentence within the Guidelines range may be presumed reasonable
on appeal. Feemster, 572 F.3d at 461.

       At sentencing, the district court stated that it had considered the § 3553(a)
factors and mentioned those it deemed applicable in this case. It expressly discussed
not only the nature and circumstances of the offenses but also the appropriateness of
the sentence to reflect the seriousness of the offenses, to deter others, and to protect
the public. See 18 U.S.C. § 3553(a)(2)(A), (B), and (C). The court also discussed
Reinhart’s history and characteristics, noting his “struggle with mental health” and
his family support. In short, while the district court gave weight to the nature and
circumstances of Reinhart’s offenses, it considered other proper factors in reaching
the within-Guidelines range sentence. The district court has wide latitude to weigh
relevant factors in sentencing, see United States v. Townsend, 617 F.3d 991, 994 (8th

                                          -3-
Cir. 2010) (per curiam), and we find no abuse of discretion in the district court’s
sentencing decision.

      The judgment of the district court is affirmed.
                     ______________________________




                                        -4-